NON-FINAL ACTION (REISSUE OF U.S. PATENT 9,893,895)
TABLE OF CONTENTS

I. ACKNOWLEDGEMENTS	2
II. REISSUE PROCEDURAL REMINDERS	3
III. OTHER PROCEEDINGS	4
IV. STATUS OF CLAIMS	4
V. PRIORITY AND AIA  STATUS	5
VI. PRIOR ART CITED HEREIN	6
VII. RESPONSE TO ARGUMENTS	6
VIII. CLAIM REJECTIONS – 35 USC § 112, 2nd PARAGRAPH (INDEFINITENESS)	7
IX. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)	8
X. ALLOWABLE SUBJECT MATTER	20
XI. CONCLUSION	21

I. ACKNOWLEDGEMENTS
 	This non-final Office action addresses U.S. reissue application No. 16/785,080 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is February 7, 2020 (“Actual Filing Date”). 
	The Instant Application is a reissue application of U.S. Patent No. 9,893,895 (“Patent Under Reissue”) titled “SYSTEM AND METHOD FOR RULES-BASED CONTROL OF CUSTODY OF ELECTRONIC SIGNATURE TRANSACTIONS.” The Patent Under Reissue was filed on December 31, 2015 (“Non-Provisional Filing Date”) and assigned by the Office non-provisional U.S. patent application control number 14/986,226 (“Non-Provisional Application”) and issued on February 13, 2018, with claims 1-21 (“Originally Patented Claims”). 
 	On June 7, 2021, a non-final Office action was issued (“Jun 2021 Non-Final Rejection”).

 	On September 7, 2021, Applicant submitted a response to the Jun 2021 Non-Final Rejection (“Sep 2021 Response”).
 	This non-final Office action addresses the Sep 2021 Response.


II. REISSUE PROCEDURAL REMINDERS
	Disclosure of other proceedings. Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
 	Disclosure of material information. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
 	These disclosure obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims 
 	

III. OTHER PROCEEDINGS
 	Based upon Applicants’ statements as set forth in the Instant Application and the Examiner's independent review of the Patent Under Reissue itself and its prosecution history, the Examiner cannot locate any concurrent proceedings before the Office, ongoing litigation, previous reexaminations (ex parte or inter partes), supplemental examinations, or certificates of correction regarding the Patent Under Reissue. 


IV. STATUS OF CLAIMS
 	Claims 1 and 22-35 are currently pending (“Pending Claims”).
 	Claims 1 and 22-35 are currently examined (“Examined Claims”).
 	Claims 2-21 are canceled.
Regarding the Examined Claims and as a result of this Office action:
	Claims 1, 22, 25-27, 29, and 32-34 are rejected under 35 U.S.C. § 103.
	Claims 25 and 29-35 are rejected under 35 U.S.C. § 112, second paragraph.
 

V. PRIORITY AND AIA  STATUS
 	Domestic Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is a claim for benefit of domestic priority under 35 U.S.C. §§ 120 or 119(e) to parent application control no. 13/838,233 (“Parent Application”). To the extent the disclosure of the Parent Application supports the Pending Claims under 35 U.S.C. § 112, the supported claims receive benefit of an effective date of March 15, 2013, which is the filing date of the Parent Application. 
 	The Parent Applicant claims benefit of domestic priority to provisional application no. 61/614,371 (“Provisional Application”). To the extent the disclosure of the Provisional Application supports the Pending Claims under 35 U.S.C. § 112, the supported claims receive benefit of an effective date of March 22, 2012, which is the filing date of the Provisional Application. 
  	AIA  Status. Because the Instant Application does not contain a claim having an effective date on or after March 16, 2013, the America Invents Act First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the pre-AIA  “First to Invent” provisions will govern this proceeding. See 35 U.S.C. § 100 (note). In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



VI. PRIOR ART CITED HEREIN
 	The following prior art patents and printed publications are cited herein:
 	 	U.S. Patent 7,743,248 (“Bisbee ‘248”);
 	 	U.S. Patent 6,237,096 (“Bisbee ‘096”);
 	 	U.S. Patent 7,360,079 (“Wall”).

 	Bisbee ‘096 and Wall are cited on the face of the Patent Under Reissue. 
 	Bisbee ‘248 is newly-discovered prior art and is cited on the attached PTO-892.


VII. RESPONSE TO ARGUMENTS
 	In view of Applicant’s submission of a corrected reissue declaration on 9/7/2021, the previous claim rejections under 35 U.S.C. § 251, for a defective declaration, are withdrawn.
 	In view of Applicant’s amendments to claims 22 and 29, the previous claim rejections under 35 U.S.C. § 251, for improper recapture, are withdrawn.
  	In view of Applicant’s amendment to claim 1, the previous claim objection for improper antecedent basis is withdrawn.
	Regarding the previous claim rejections under 35 U.S.C. §§ 102 and 103, Applicant asserts that Rakowicz (U.S. 7,822,690) and Laurie (U.S. 7,340,608) do not disclose or suggest transferring custody of the electronic document in response to an event, as claimed. This argument is persuasive. Accordingly, the previous claim rejections under §§ 102 and 103 based on Rakowicz have been withdrawn.

under § 103 for claims 1, 22, 25-27, 29, and 32-35 appear below. Additionally, new grounds of rejection under 35 U.S.C. § 112, second paragraph, appear below.


VIII. CLAIM REJECTIONS – 35 USC § 112, 2nd PARAGRAPH (INDEFINITENESS)

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 29-35 are rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
 	Claims 25 and 32 recite “the access right.” This limitation renders the claims indefinite because it is unclear which access right is being referenced. Base claims 22 and 29 recite multiple access rights – “respective access rights of the first user and second user” – and claims 25 and 32 do not provide an indication which of these access rights is being referenced. For the purposes of examining the claim under § 103 below, the claim is construed such that the “access right” of claims 25 and 32 corresponds to either or both of the access rights recited in claims 22 and 29. 
 	Appropriate correction is required.

 	Claim 29 recites “a server” in line 5. This limitation renders the claims indefinite because it is unclear whether the “server” recited in line 5 references the “server” recited in line 1 or a 
 	Claims 30-35 are dependent from claim 29 and are rejected for the same reasons.
	Appropriate correction is required.


IX. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 1, 22, 25-27 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Bisbee ‘248 (U.S. 7,743,248) and Bisbee ‘096 (U.S. 6,237,096).
 	Regarding claim 1, Bisbee ‘248 discloses a computer-implemented method (i.e., a method for the transfer of secure documents from one trusted repository to another in response to the owner’s instructions, disclosed at columns 24:46 – 25:33) comprising:
 	accessing, by an Electronic Signature Service (ESS) computing device, an electronic document uploaded to the ESS computing device by a first client computing device (see column 24:46-64 – a an ESS computing device corresponding to a second Trusted Custodial Utility (TCU) accesses an owner’s digital documents that are transferred from a first TCU corresponding to a first client computing device);
computers including the first computer and a second computer of a second client computing device, the set of custody rules including a custody rule transferring an access right from the first computer to the second computer based on occurrence of at least one event (see columns 24:46 – 25:33 – the second TCU accesses the owner’s manifest and owner documentation (collectively, the “custody rules”) that identify the documents to be transferred into the custody of the second TCU and the identity of the new owner, respectively);
 	processing, by the ESS computing device, a transaction associated with the electronic document and involving a third client computing device of a third user of the plurality of users (see column 24:46-64 – the ESS computing device, corresponding to a second TCU, processes a transfer of an owner’s digital documents from a first TCU; the transfer involves receiving instructions for the transfer from the owner’s computing device, corresponding to the third client device);
 	detecting, based at least in part on evaluation of operations performed by the third client computing device in reference to the transaction, an occurrence of the at least one event (see column 24:46-60 – the first TCU detects that an owner, from his computing device, has sent instructions for his digital documents to be transferred to a second TCU); and
 	in response to the occurrence of the at least one event, transferring custody of the electronic document from the first computer to the second computer in accordance with the access right, and denying the first computer access, via the first client computing device, to the electronic document governed by the access right while granting the second computer access, via the second client computing device, to the electronic document governed by the 

	Bisbee ‘248 teaches that the first and second TCUs are computing devices such as illustrated in FIGS. 5 (TCU) and 8 (application server). Bisbee ‘248 does not appear to disclose that the first and second TCUs comprise first and second users who operate the TCUs.
 	However, at column 1:32-41, Bisbee ‘248 indicates that the TCUs and their operations are further described in several other prior art patents, including Bisbee ‘096.
 	Bisbee ‘096 discloses a similar system and method for electronic transmission, storage, and retrieval of authenticated documents as that of Bisbee ‘248. In particular, Bisbee ‘096 describes a “trusted center” as being a physically secure facility that includes various safeguards such as “two-person controls” and trustworthy personnel (see Bisbee ‘096 at column 6:3-18).
 	In light of this teaching that a trusted repository (i.e., TCU) involves the employment of personnel who operate the repository, those skilled in the art would have recognized that the first and second TCUs of Bisbee ‘248 comprise operators (i.e., trusted “users”) who manage the operations of the respective TCUs. Accordingly, the custody of electronic documents is essentially maintained by the users of the TCUs who control and oversee the physical storage of documents in the TCUs.
 	It would have been obvious to those skilled in the art to achieve the claimed invention by transferring custody of documents to users who operate trusted repositories, rather than simply 

 	Claim 1 further recites that the first user and the second user “belong[] to a same organization.” This limitation does not import any significant patentable weight to the claim inasmuch as it has no nexus to the execution of the claimed method. Whether the first and second users belong to a same organization – for instance: the same homeowner’s association, the same political party, the same company, the same softball team, etc. – has no bearing on a method that is implemented by a computer. 
 	Those skilled in the art would have recognized that the first and second users could both belong to any one of countless established organizations, and the fact that they belong to the same organization would have no effect on the claimed method steps, which are intended to be carried out by a computer that bears no claimed functional relationship to the organization. 

 	Regarding claim 22, Bisbee ‘248 discloses a computer-implemented method (i.e., a method for the transfer of secure documents from one trusted repository to another in response to the owner’s instructions, disclosed at columns 24:46 – 25:33) comprising:
 	processing, by a server, a transaction associated with an electronic document (see column 24:46-64 – a first computer corresponding to a first Trusted Custodial Utility (TCU) executes a transfer of an owner’s digital documents to a second TCU) and involving a third client computing device of a third user of a plurality of users (i.e., the owner of the transaction is a third user; the owner uses a computing device and associated applications such as the “user client computer and a second computer of the plurality of users having respective access rights to the electronic document (i.e., first and second TCUs correspond to first and second computing devices having their own access rights to the owner’s documents, such as the first TCU being the current custodian of the documents and the second TCU not being the current custodian; the TCUs are computing devices, as illustrated in FIG. 5; alternatively, the TCUs can be more than one computing device – see FIG. 8 and column 19:3-5: an application server and electronic vault function together as a TCU);
 	detecting, by the server, an occurrence of at least one event based at least in part on an operation performed by the third client computing device (see column 24:46-60 – the first TCU detects that an owner, from his computing device, has sent instructions for his digital documents to be transferred to a second TCU); and
 	in response to detecting the occurrence of the at least one event, transferring custody of the electronic document from the first computer to the second computer, wherein transferring custody comprises modifying the respective access rights of the first computer and second computer (see columns 24:44–25:16 – in response to the owner’s instructions being received by the first TCU, the digital documents held by the first TCU are transferred to the second TCU, and the second TCU is granted custody of the documents, whereas the first TCU’s custody rights are revoked; that is, the transfer of custody effectively modifies the respective access rights of the respective TCUs).

 	Bisbee ‘248 teaches that the first and second TCUs are computing devices such as illustrated in FIGS. 5 and 8. Bisbee ‘248 does not appear to disclose that the first and second TCUs comprise first and second users who operate the TCUs.

 	Bisbee ‘096 discloses a similar system and method for electronic transmission, storage, and retrieval of authenticated documents as that of Bisbee ‘248. In particular, Bisbee ‘096 describes a “trusted center” (i.e., a TCU) as being a physically secure facility that includes various safeguards such as “two-person controls” and trustworthy personnel (see Bisbee ‘096 at column 6:3-18).
 	In light of this teaching that a trusted repository (i.e., TCU) involves the employment of personnel who operate the repository, those skilled in the art would have recognized that the first and second TCUs of Bisbee ‘248 comprise operators (i.e., trusted “users”) who manage the operations of the respective TCUs. Accordingly, the custody of electronic documents is essentially maintained by the users of the TCUs who control and oversee the physical storage of documents in the TCUs.
 	It would have been obvious to those skilled in the art to achieve the claimed invention by transferring custody of documents to users who operate trusted repositories, rather than simply unmanned, autonomous computers, since Bisbee ‘248 expressly identifies Bisbee ‘096 as describing the operation of TCUs, and Bisbee ‘096 teaches that TCUs (i.e., “trusted centers”) are operated by trusted personnel.

 	Claim 22 further recites that the first user and the second user “belong[] to a same organization.” This limitation does not import any significant patentable weight to the claim inasmuch as it has no nexus to the execution of the claimed method. Whether the first and second users belong to a same organization – for instance: the same homeowner’s association, the same 
 	Those skilled in the art would have recognized that the first and second users could both belong to any one of countless established organizations, and the fact that they belong to the same organization would have no effect on the claimed method steps, which are intended to be carried out by a computer that bears no claimed functional relationship to the organization. 

 	Regarding claim 25, the combination of Bisbee ‘248 and Bisbee ‘096 teaches the method of claim 22, wherein the access right comprises at least one of:
 	a right to modify contents of the electronic document (see Bisbee ‘248, column 25:5-10 – the first TCU can modify the document by marking it); and
 	a right to delete the electronic document from the server (see id. – the first TCU can destroy, i.e., delete, the document).

 	Regarding claim 26, the combination of Bisbee ‘248 and Bisbee ‘096 teaches the method of claim 22, wherein after transferring custody of the electronic document from the first user to the second user, the first user retains a second access right to view the electronic document and to view a data structure comprising information corresponding to a signature of the electronic document (see id. – the first TCU can retain a marked copy signifying that the document is not an original; the document would necessarily include a data structure corresponding to a signature of the document that was appended to the document when it was stored in the first TCU – see, e.g., blocks 129 and 131 in FIG. 1 of Bisbee ‘248, which illustrated the digital signature and other authenticating data being added to the document before storage).

 	Regarding claim 27, the combination of Bisbee ‘248 and Bisbee ‘096 teaches the method of claim 22, further comprising storing data indicating a transfer of custody of the electronic document to prevent the first user from accessing the electronic document and to allow access to the electronic document by the second user (see Bisbee ‘248, columns 24:55–25:16 – the owner’s manifest, which identifies the documents to be transferred, can be stored to make it an independent element of the trail-of-custody).

	Claims 29 and 32-34 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Bisbee ‘248 (U.S. 7,743,248), Bisbee ‘096 (U.S. 6,237,096), and Wall (U.S. 7,360,079).
 	Regarding claim 29, Bisbee ‘248 discloses a server (i.e., application server of FIG. 8, functioning as a Trusted Custodial Utility) that performs the functions of:
  	processing, by a server, a transaction associated with an electronic document (see column 24:46-64 – a first computer corresponding to a first Trusted Custodial Utility (TCU) executes a transfer of an owner’s digital documents to a second TCU) and involving a third client computing device of a third user of a plurality of users (i.e., the owner of the transaction is a third user; the owner uses a computing device and associated applications such as the “user client application” illustrated in FIG. 5), a first computer and a second computer of the plurality of users having respective access rights to the electronic document (i.e., first and second TCUs correspond to first and second computing devices having their own access rights to the owner’s documents, such as the first TCU being the current custodian of the documents and the second TCU not being the current custodian; the TCUs are computing devices, as illustrated in 
 	detecting, by the server, an occurrence of at least one event based at least in part on an operation performed by the third client computing device (see column 24:46-60 – the first TCU detects that an owner, from his computing device, has sent instructions for his digital documents to be transferred to a second TCU); and
  	in response to detecting the occurrence of the at least one event, transferring custody of the electronic document from the first computer to the second computer, wherein transferring custody comprises modifying the respective access rights of the first computer and second computer (see columns 24:44–25:16 – in response to the owner’s instructions being received by the first TCU, the digital documents held by the first TCU are transferred to the second TCU, and the second TCU is granted custody of the documents, whereas the first TCU’s custody rights are revoked; that is, the transfer of custody effectively modifies the respective access rights of the respective TCUs).

 	Bisbee ‘248 teaches that the first and second TCUs are computing devices such as illustrated in FIGS. 5 and 8. Bisbee ‘248 does not appear to disclose that the first and second TCUs comprise first and second users who operate the TCUs.
 	However, at column 1:32-41, Bisbee ‘248 indicates that the TCUs and their operations are further described in several other prior art patents, including Bisbee ‘096.
 	Bisbee ‘096 discloses a similar system and method for electronic transmission, storage, and retrieval of authenticated documents as that of Bisbee ‘248. In particular, Bisbee ‘096 describes a “trusted center” (i.e., a TCU) as being a physically secure facility that includes 
 	In light of this teaching that a trusted repository (i.e., TCU) involves the employment of personnel who operate the repository, those skilled in the art would have recognized that the first and second TCUs of Bisbee ‘248 comprise operators (i.e., trusted “users”) who manage the operations of the respective TCUs. Accordingly, the custody of electronic documents is essentially maintained by the users of the TCUs who control and oversee the physical storage of documents in the TCUs.
 	It would have been obvious to those skilled in the art to achieve the claimed invention by transferring custody of documents to users who operate trusted repositories, rather than simply unmanned, autonomous computers, since Bisbee ‘248 expressly identifies Bisbee ‘096 as describing the operation of TCUs, and Bisbee ‘096 teaches that TCUs (i.e., “trusted centers”) are operated by trusted personnel.

 	Bisbee ‘248 does not appear to expressly teach that the server includes a processor and a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the server to perform the claimed operations.
 	However, at the time the invention was made, it was well-known that servers conventionally implement functions by one or more processors executing instructions stored in a memory device. For instance, Wall discloses a digital document processing system (FIGS. 5-8) in which a document processing server 206 is utilized for facilitating the storage and processing of digital documents. The document processing server, shown in more detail in FIG. 4, includes 
 	In light of Wall’s teaching that it was conventional for document processing servers to include a processor and a computer-readable storage medium for storing instructions for executing a document processing method, it would have been obvious to those skilled in the art to include such components in Bisbee’s application server (i.e., TCU) for executing the claimed computer-implemented method.
 	The obviousness of such a combination is supported at least by KSR rationales (B), (C), (D), and (F). See MPEP § 2141(III). 

	Claim 29 further recites that the first user and the second user “belong[] to a same organization.” This limitation does not import any significant patentable weight to the claim inasmuch as it has no nexus to the structure of the claimed server. Whether the first and second users belong to a same organization – for instance: the same homeowner’s association, the same political party, the same company, the same softball team, etc. – has no bearing on the structure and operation of the claimed server. 
 	Those skilled in the art would have recognized that the first and second users could both belong to any one of countless established organizations, and the fact that they belong to the same organization would have no effect on the method executed by the server, which method is intended to be carried out by a computer that bears no claimed functional relationship to the organization. 


claim 32, the combination of Bisbee ‘248, Bisbee ‘096, and Wall teaches the server of claim 29, wherein the access right comprises at least one of:
	a right to modify contents of the electronic document (see Bisbee ‘248, column 25:5-10 – the first TCU can modify the document by marking it); and
 	a right to delete the electronic document from the server (see id. – the first TCU can destroy, i.e., delete, the document).

	Regarding claim 33, the combination of Bisbee ‘248, Bisbee ‘096, and Wall teaches the server of claim 29, wherein after transferring custody of the electronic document from the first user to the second user, the first user retains a second access right to view the electronic document and to view a data structure comprising information corresponding to a signature of the electronic document (see id. – the first TCU can retain a marked copy signifying that the document is not an original; the document would necessarily include a data structure corresponding to a signature of the document that was appended to the document when it was stored in the first TCU – see, e.g., blocks 129 and 131 in FIG. 1 of Bisbee ‘248, which illustrated the digital signature and other authenticating data being added to the document before storage).
.
	Regarding claim 34, the combination of Bisbee ‘248, Bisbee ‘096, and Wall teaches the server of claim 29, the instructions, when executed by the processor, cause the server to perform further operations comprising: storing data indicating a transfer of custody of the electronic document to prevent the first user from accessing the electronic document and to allow access to the electronic document by the second user (see Bisbee ‘248, columns 24:55–25:16 – the 


X. ALLOWABLE SUBJECT MATTER
Claims 23, 24, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 30, 31, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the above claim rejections under 35 U.S.C. § 112, second paragraph.
 	Regarding claims 23 and 30, Bisbee ‘248 does not appear to teach or suggest that the at least one event includes a response to an electronic signature request by the third user.
 	Rather, in Bisbee ‘248, the event is the owner of digital documents sending instructions for a transfer of the documents. There appears to be no mention in Bisbee ‘248 of the event being the third user, i.e., the documents’ owner, responding to a signature request, as claimed.
 	Claims 24 and 31 would be allowed due to dependence on claims 23 and 30, respectively.

 	Regarding claims 28 and 35, Bisbee ‘248 does not appear to teach or suggest transmitting an email to the third user, the email including a link to access the electronic 
	Rather, in Bisbee ‘248, the event is the owner of digital documents sending instructions for a transfer of the documents. There appears to be no mention in Bisbee ‘248 of the event being an indication that the third user, i.e., the documents’ owner, has selected the link to access the electronic document, as claimed.


XI. CONCLUSION
 	Please note that the examination of this proceeding has been transferred to Examiner Colin LaRose. Any inquiry concerning this communication or earlier communications from the Office should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/Ovidio Escalante/

/H.B.P/Supervisory Patent Examiner, Art Unit 3992